1
2
                                                                       JS-6
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
     MICHAEL FIMBRES,                  ) NO. CV 19-10113-DOC (KS)
11                                     )
                  Petitioner,
12                                     )
           v.                          ) JUDGMENT
13                                     )
14   M. POLLARD,                       )
                                       )
15                    Respondent.      )
16   _________________________________ )

17
18         Pursuant to the Court’s Order, IT IS ADJUDGED that this action is dismissed with
19   prejudice.
20
21
22   DATED:       -XO\                          ________________________________
23                                                           DAVID O. CARTER
                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28
